Citation Nr: 0417530	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim for 
service connection for PTSD.  The veteran filed a notice of 
disagreement in September 1999.  The RO issued a statement of 
the case in June 2002 and received the veteran's substantive 
appeal in August 2002.  


FINDINGS OF FACT

The veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran favor, the 
criteria for service connection for PTSD, have been met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's award of service connection for PTSD, the 
Board finds that the passage of the VCAA and implementing 
regulations does not prevent it from rendering this decision 
on this claim, as all notification and development action 
needed to render a fair decision to the full extent has been 
accomplished.  

II.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  

III.  Background and Analysis

The Board finds that service connection for PTSD is 
warranted.  Review of the record shows a current diagnosis of 
PTSD.  In this respect, VA outpatient treatment records 
reflect current treatment for PTSD and PTSD was diagnosed at 
the most recent VA examination in March 1999.  Moreover, such 
was related, pending verification of stressors, to 
experiences from the veteran's periods of active duty 
service.  The alleged stressors include a rifle accident on 
the rifle range in August 1976 and a boating accident while 
aboard the U.S.S. Guam in 1977.  In particular, he contended 
that he was injured on the rifle range when his rifle 
exploded, causing fragments to scar his eyelids.  
Additionally, he alleged that he witnessed a boating accident 
outside of Barcelona in January 1977, whereby a ship struck a 
transfer craft, killing about 50 of his shipmates.  The VA 
examiner in March 1999, did not discuss the stressor 
involving injury to the veteran's eyelids, but opined that 
the PTSD was due to the alleged boating accident.  

Service department records confirm that the veteran was 
injured following a rifle explosion in service.  A hospital 
record from August 1976 reflects treatment for an eyelid 
injury following an accident on the rifle range.  

With respect to the second alleged stressor, the evidence 
supports a finding that the veteran served aboard the U.S.S. 
Guam in January 1977.  The veteran has alleged in this 
respect, during a November 1997 and March 1999 VA 
examinations, that in January 1977, the Guam was docked at 
Barcelona, Spain.  Upon returning to the ship, he saw a boat 
being hit by a ship.  When he reached the ship he saw dead 
bodies all around him and was told to return to shore to get 
a hotel room for the night.  He said that he later learned 
that a number of friends had been killed in the boating 
accident.  The veteran reported that he was transferred to 
the U.S.S. Guadalcanal in May 1977.  

Service department records reflect that he served at Camp 
Lejeune until March 1976.  In March 1976, he was transferred 
to A Company, Battalion 1/6 2nd Marine Division.  


The veteran's service medical records are consistent with his 
assertion that he served aboard the U.S.S. Guam during the 
time period of the boating accident.  In this respect service 
medical records reflect that he was treated aboard the U.S.S. 
Guam in February 1977 for abdominal pain.  A September 1977 
entry reflects medical treatment aboard the U.S.S. 
Guadalcanal.  

A history of the U.S.S. Guam, provided by the veteran, is 
also consistent with his assertion that he served aboard the 
Guam in January 1977.  The ship history reflects that in 
November 1976, the Guam departed Norfolk for Kenya.  After 
returning to the Mediterranean, Guam participated in exercise 
PHIBLEX 1-77, and then made a port visit to Barcelona, Spain.  
During this visit, a Spanish freighter struck a liberty 
launch.  Forty-nine crewmen from the Guam and U.S.S. Trenton 
were lost.  In May 1977, the Guam returned to Norfolk.  

A unit history provided by the United States Marine Corp 
reflects that several soldiers from Company A, Battalion 1/6 
were killed in the boating accident in Barcelona, Spain in 
January 1977.  

The Board finds that the foregoing is sufficient to verify 
the alleged stressor.  The evidence shows that the veteran 
served aboard the U.S.S. Guam in January 1977 when its 
liberty launch was involved a fatal boating accident with a 
Spanish freighter.  While the foregoing evidence does not 
corroborate every detail of the veteran's alleged stressor or 
verify that the veteran personally witnessed the event, as 
alleged, the Board finds that the evidence appears consistent 
with the veteran's assertions.  Moreover, corroboration of 
every detail of a claimed stressor is not required.  See 
Pentecost v. Principi, 16 Vet. App.124 (2002); Suozzi v. 
Brown, 10 Vet. App. App. 307, 311 (1997) (detailed 
corroboration of physical proximity to, or firsthand 
experience with, the alleged stressors is not required in 
order to establish that the stressors actually occurred).  
The Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service. 

When are after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; see also 38 U.S.C.A. § 5107(b).  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board concludes that the three criteria for 
establishing service connection are met.  As such, the 
criteria for service connection for PTSD have been met.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



